     Case 2:18-cr-00151 Document 136 Filed 04/18/19 Page 1 of 4 PageID #: 2345



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              CHARLESTON DIVISION

UNITED STATES OF AMERICA,

v.                                                                     No. 2:18-cr-00151

MUHAMMED SAMER NASHER-ALNEAM,
M.D.,

Defendant.


                                    Defendant’s Trial Brief
                             Regarding “Specific Patients” Evidence

        Without first raising it outside the presence of the jury, the Government is attempting to

circumvent this Court’s clear ruling – made before voir dire, opening statements, and the

introduction of substantial evidence at trial – that the evidence in this case would be limited to

“specific patients,” as opposed to generalized evidence of Dr. Nasher’s entire medical practice,

untethered to specific patients or their medical records.

       1.      Now that the “specific patient” evidence has not come in at trial favorable to the

Government, the United States has abruptly shifted course, and is attempting to introduce the

testimony of certain former members of Dr. Nasher’s staff to talk about “general practices,”

without any reference to specific patient names or their medical records.

       2.      In doing so, the Government is attempting to have this Court reverse itself,

midtrial, without even first raising it with the Court. If it had an issue with the Court’s pretrial

ruling, the Government should have briefed this issue at the earliest opportunity – and certainly

before the middle of the third day of trial.

       3.      To change such a significant pretrial ruling at a mid-trial sidebar is fundamentally

unfair to Dr. Nasher violate due process and risks substantial prejudice to him. It is impossible to
      Case 2:18-cr-00151 Document 136 Filed 04/18/19 Page 2 of 4 PageID #: 2346



redo opening statements. It would also be substantially unfair to change course after seven

Government witnesses have testified and numerous exhibits have been received into evidence.

        4.       As the Court has noted on the record, the Court’s pretrial ruling is entirely

consistent with United States v. Robinson, 255 F.Supp.3d 199, 204 (D.D.C. 2017) (“[T]he

government may not simply present evidence that other prescriptions were made without any

evidence that they were unlawful.”). Robinson, 255 F. Supp.3d at 205; see also id. at 205-06

(“The Court finds that the probative value of evidence regarding Defendant’s practice as a whole

[some 1,800 patients] is substantially outweighed by a danger of unfair prejudice, confusing the

issues, misleading the jury, undue delay, wasting time, or needlessly presenting cumulative

evidence.”).

        5.       Nor is the Government correct that the premises or money laundering count

regarding a midtrial reversal of this Court’s ruling. Even in those circumstances where other

charges are present in the indictment, the focal point of a physician distribution case is the

distribution. With respect to money laundering, Robinson only permitted the government to

present evidence regarding specific prescriptions that had been sold for cash. See id. at 205–06.

        6.       This trial has been equally focused on specific drug distribution. And in such

circumstances:

         evidence that Defendant was engaging in the sale of illegal prescriptions with
         regard to Defendant's entire practice, or hundreds of patients, does not appear to be
         necessary to prove this claim. See United States v. Moore, 27 F.3d 969, 976 (4th
         Cir. 1994) (holding that to satisfy its burden under section 1957, the government is
         not required to prove “that the funds used in the transaction were exclusively
         derived from the specified unlawful activity.”). In addition to not being strictly
         necessary, … there is a danger that the jury would be confused or misuse this
         evidence as improperly excessive, overshadowing “other crimes” evidence that the
         Court has already found inappropriate above.

Id.



                                                   2
   Case 2:18-cr-00151 Document 136 Filed 04/18/19 Page 3 of 4 PageID #: 2347



      7.       The Court’s pretrial ruling is also consistent with Judge Berger’s pretrial rulings

in the Kostensko case. In Kostenko, the Court specifically noted that the government wanted this

evidence to show “red flag evidence supporting a finding that a doctor is acting outside the

bounds of medicine.” No. 5:16-CR-00221, 2-17 WL 1395500, at *2 (S.D.W.Va. Apr. 17, 2017).

This is the exact thing the Government is attempting to do in this case — to point to “red flag”

evidence regarding to support a jury finding regarding Dr. Nasher’s entire practice.

      8.       Contrary to the Government’s assertions at sidebar, the Fourth Circuit’s decision

in United States v. Boccone contains no discussion of the admission of “red flag” evidence

unrelated to specific patients. Quite the contrary, the Boccone Court’s discussion of “red flags”

centers on the testimony of an expert, Dr. Hamill-Ruth, whose testimony was based upon her

“review of certain patient records,” including those identified in the indictment. 556 F. App’x

215, 223 (4th Cir. 2014) (emphasis added).1

      9.       This case is also directly on par with the Eighth Circuit’s decision in Jones, where

the case was overturned because the government focused too much on uncharged patients.

United States v. Jones, 570 F.2d 765 (8th Cir. 1978) (overturning case because “the Government

spent more time in its case-in-chief dealing with alleged wrongful conduct not covered by the

indictment than it spent dealing with the incidents for which Dr. Jones was charged”).



                                               *****

       Accordingly, Dr. Nasher requests that this Court follow its own ruling at the beginning of


       1
          The Government cannot possibly argue that the unpublished panel opinion in Boccone
has any effect on the holding in Tran Trong Cuong. See United States v. Williams, 808 F.3d
253, 261 (4th Cir. 2015) (King, J.) (“In this circuit, we are bound by ‘the basic principle that one
panel cannot overrule a decision issued by another panel.’ McMellon v. United States, 387 F.3d
329, 332 (4th Cir.2004) (en banc). When panel opinions conflict, we are obliged to apply the
‘earliest-case-governs’ rule and adhere to ‘the earlier of the conflicting opinions.”).

                                                 3
   Case 2:18-cr-00151 Document 136 Filed 04/18/19 Page 4 of 4 PageID #: 2348



the trial and limit the Government’s proof to specific patients.

                                                      Dr. Samer Nasher,
                                                      By Counsel.

                                                      /s/ Michael B. Hissam
                                                      Michael B. Hissam (WVSB #11526)
                                                      Isaac R. Forman (WVSB #11668)
                                                      Katherine B. Capito (WVSB #11633)
                                                      Hissam Forman Donovan Ritchie PLLC
                                                      P.O. Box 3983
                                                      Charleston, WV 25339
                                                      (681) 265-3802 office
                                                      (304) 982-8056 fax
                                                      mhissam@hfdrlaw.com
                                                      iforman@hfdrlaw.com
                                                      kcapito@hfdrlaw.com




                                                 4
